                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CIVIL ACTION NO. 3:20-CV-00618-FDW-DSC


 WILLIAM CLINTON BUNDY JR. et. al.,            )
                                               )
                                               )
                  Plaintiffs,                  )
                                               )
 v.                                            )                     ORDER
                                               )
 CITYSWITCH II LLC . et al.                    )
                                               )
                 Defendants.                   )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Harold E. Johnson and Joseph E. Blackburn]” (documents ##14-15) filed

November 23, 2020. For the reasons set forth therein, the Motions will be granted


       All counsel are advised that local counsel must sign all documents submitted to the Court

and as such are accountable for the substance of such submissions under Rule 11 of the Federal

Rules of Civil Procedure.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Frank D. Whitney.


       SO ORDERED.                            Signed: November 23, 2020




      Case 3:20-cv-00618-FDW-DSC Document 16 Filed 11/23/20 Page 1 of 1
